Bleckley, Judge.
1. When, on a full hearing in a remedial proceeding for contempt, imprisonment has been ordered unless certain terms are complied with, and, on writ of error, the order has been affirmed, the parties in contempt cannot, before the imprisonment has commenced, have the terms changed by urging their inability to comply, and by offering compliance with wholly different terms, unless the facts causing such inability arose after the order was passed. As to all matters of excuse which were, or might then have been, adjudicated, the order is final and conclusive.
2. After certain matters have been before the supreme court by writ of error, on ‘the question of contempt or no contempt, and have been held insufficient as a defence to the proceeding, if the same matters, in substance, are again presented to the court below, in the same case, on a motion to purge the contempt, the motion being made before imprisonment has commenced, the judge of that court should not only disregard them, but should refuse to sign and certify a bill of exceptions which seeks to bring them up again for review.
3. What would be cause for terminating, after a reasonable time, imprisonment employed as a remedy without producing remedial results, is not now in question.
The question of contempt was settled at a previous term, on substantially the same facts as are contained in this record — 56 Ga., 98. Nothing new has happened to purge the contempt. The alleged inability, from poverty or otherwise, to comply with the order of the court is not proved to have originated since that order was passed. The imprisonment has not even commenced. After imprisonment has been tried for a reasonable time and proved unfruitful as a remedy, the question can be made how and when it ought to terminate. Doubtless, there is some way to reach a case of Iona fide poverty, and prevent imprisonment from becoming perpetual, or even from being unduly protracted. But the *304poor cannot be indulged in willful disobedience to tlie lawful commands of a court, any more than the rich. The action of the court now complained of, was not the rendition of a new judgment, but the refusal to stop short in the execution of the judgment formerly rendered. The judge was right in refusing to sign and certify another bill of exceptions. 2 Kelly, 290.
Ma/ndwmus denied.